Per Curiam.

The verdict and judgment in this case are clearly against law, and must be reversed. The defendant could not acquire any right to retail spirituous liquors under the license to Caswell. .This license is a personal trust; the commissioners of excise, in granting it, are not only to take into consideration the place where the tavern is to be kept, but more especially the character and ability of the person who is to keep it. The commissioners are expressly prohibited, by the act, from granting the license to any person who is not of good character, and must be satisfied that the person applying is of good moral character, and of sufficient ability to keep an inn or tavern, and has accommodations to entertain travellers; and the person so licensed is required to enter into a recognisanee, in the penalty of one hundred and twenty-five dollars, *232with a condition, that he will not keep a disorderly house, or Perm*t gaming therein; and there are a variety of other restrictions, calculated to preserve the reputation of the inn, or tavern, and promote the comfort and accommodation of travellers. All these salutary provisions of the statute may be evaded, if one man be permitted to keep a tavern under a license to another. The judgment must therefore be reversed.
Judgment reversed.
*** Mr. Justice Platt was absent during this term, on account of sickness él his family.
Mr. Justice Spencer was absent from Friday, the 9th of May, to the end df the term, on account of sickness in his family.